Title: To James Madison from Spencer Roane, 22 August 1819
From: Roane, Spencer
To: Madison, James


Dear Sir.Richmond, august 22d. 1819.
The enclosed Numbers, written by me, were published, a few weeks ago, in the Enquirer. They relate to a subject as cardinal, in my judgment, as that which involved our Independence. Mr. Ritchie had some extra Copies struck, & has furnished me with a few, to be distributed among my particular, & my distinguished friends. I presume to ask your acceptance of a Copy.
No man in our Country has done so much as you, in Establishing our present happy system of government, or can feel a greater interest in preserving it.
Be pleased to accept the renewed assurances of my high consideration, respect, and Esteem. I am, Dear Sir, yr obt. Servt.
Spencer Roane
